                                                                                    E-FILED
                                                 Wednesday, 14 November, 2018 04:17:29 PM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES, et al. ex rel.       )
THOMAS PROCTOR,                     )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )     No. 11-cv-3406
                                    )
SAFEWAY, INC.,                      )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Relator Thomas Proctor’s

Motion to Compel Answers to Interrogatories 19 Through 25 (d/e 115)

(Motion). For the reasons set forth below, the Motion is ALLOWED.

                               BACKGROUND

      The parties agreed to a limit of 30 interrogatories each. Joint Report

of the Parties and Proposed Scheduling and Discovery Order (d/e 74), at 2;

Scheduling Order entered February 3, 2017 (d/e 76), at 2. On May 11,

2017, Defendant Safeway, Inc. (Safeway), responded to Proctor’s First Set

of Interrogatories. Motion, Exhibit A, Defendant’s Responses to Relator’s

First Set of Interrogatories (First Set). Proctor posed Interrogatories 1

through 8 in this First Set. On October 19, 2017 Safeway responded to

                                Page 1 of 11
Proctor’s Second Set of Interrogatories. Motion, Exhibit B, Defendant’s

Objections and Responses to Relator’s Second Set of Interrogatories

(Second Set). Proctor posed Interrogatories 9 through 11 in this Second

Set.1 On August 31, 2018, Safeway responded to Proctor’s Third Set of

Interrogatories. Motion, Exhibit C, Defendant’s Objection and Responses

to Relator’s Third Set of Interrogatories (Third Set). Proctor posed

interrogatories 12 through 15 in the Third Set.

       On September 10, 2018, Safeway responded to Proctor’s Fourth Set

of Interrogatories. Motion, Exhibit D, Defendant’s Objections and

Responses to Relator’s Fourth Set of Interrogatories (Fourth Set). Proctor

posed Interrogatories16 through 25 in the Fourth Set. Safeway responded

to Interrogatories 17-25 as follows:

       OBJECTIONS: Defendant objects to this discovery request
       because Relator’s total number of interrogatories, together with
       their discrete subparts, exceeds the maximum allowable
       number under this Court’s Feb. 23, 2017 scheduling order. See
       Scheduling Order at d/e 76, ¶ 3 (“Each side shall be allowed to
       propound upon the other side up to a total of 30
       interrogatories”).

       RESPONSE: Relator had exceeded the maximum allowable
       interrogatories starting with Interrogatory No. 17. Because this
       Court’s Feb. 23, 2017 scheduling order limits the number of
       interrogatories propounded on each side to 30 total


1
 Safeway numbered its responses to Interrogatories 10 and 11 as responses to Interrogatories 11 and
12.
                                          Page 2 of 11
       interrogatories, Relator is not entitled to a response to this
       interrogatory.

Id., at 7.

       The parties met and conferred regarding Safeway’s objections to

these interrogatories. Safeway asserted that Interrogatories 3, 4, 6, 10, 12,

16, and 18 had multiple discrete subparts that counted as separate

interrogatories under the Rules. Safeway stated that Proctor’s

Interrogatories 17-25 exceeded the agreed upon limit of 30 interrogatories.

After the parties completed their attempts to resolve this dispute, Safeway

agreed to count Interrogatories 3 and 4 as single interrogatories, and to

answer Interrogatories 17 and 18. The parties, however, still disagreed on

whether Safeway exceeded the limit of 30 interrogatories. See Defendant’s

Response to Relator’s Motion to Compel Responses to Interrogatories 19

Through 25 (d/e 117), at 4. Proctor brings this Motion to compel Safeway

to answer Interrogatories 19-25.

                                   ANALYSIS

       Absent an agreement of the parties or court order, a party may serve

no more than 25 written interrogatories, including all discrete subparts.

Fed. R. 33(a)(1). Proctor and Safeway agreed to 30 interrogatories, and

the Court incorporated that limit into the Scheduling Order. Safeway claims

that Interrogatories Nos. 6, 10, 12, 16, and 18 include discrete subparts
                                  Page 3 of 11
that are counted as separate interrogatories under the rules. Safeway

claims that it has thereby answered the agreed upon number of 30

interrogatories and objects to answering any more. Proctor claims that he

has not yet asked 30 interrogatories, and therefore, Safeway must answer

Interrogatories 19-25. Proctor further argues that Safeway waived its

objection to discrete subparts in Interrogatories 6 and 10, and so, any

discrete subparts in those interrogatories should not count toward the

maximum of 30.

      Safeway did not waive its objections to Interrogatories 19-25. A party

must raise objections in a timely manner or the objections are waived. Fed.

R. Civ. P. 33(b)(4). Here, Safeway objected to answering Interrogatories

19-25 because Safeway believes Proctor has already posed the maximum

allowed 30 interrogatories when discrete subparts are counted separately.

Proctor posed Interrogatories 19-25 in its Fourth Set. Safeway objected to

Interrogatories 19-25 in its timely response to the Fourth Set. Safeway did

not waive these objections.

      Proctor argues that Safeway waived the objections to Interrogatories

19-25 because Safeway did not object to Interrogatories 6 and 10 on the

grounds that Interrogatories 6 and 10 had discrete subparts that counted as

separate interrogatories. Proctor cites a District Court opinion to support

                                Page 4 of 11
that position. Hansen v. Savage Arms Co., 2017 WL 6376342, at *7 (N.D.

Iowa Dec. 13, 2017). This Court respectfully disagrees with the Hansen

opinion. Rule 33 does not prohibit including discrete subparts in an

interrogatory. Rule 33 only sets a maximum number of 25 interrogatories,

including discrete subparts, which maximum may be changed in a case by

stipulation or court order. Fed. R. Civ. P. 33(a)(1). Thus, Safeway did not

have a basis to object to Proctor’s inclusion of discrete subparts in an

interrogatory unless Subway believed that the total number exceeded the

maximum in this case of 30.2 Safeway did not believe that the First,

Second, and Third Sets exceeded the 30-interrogatory limit, and so, did not

have a basis to object at that time.

        Proctor argues that Safeway should have put him on notice of its

interpretations of Interrogatories 6 and 10 “in view of the fact that subparts

are notoriously open to interpretation.” Memorandum in Support of

Relator’s Motion to Compel Responses to Interrogatories 19 Through 25, at

4. The Court disagrees. Rule 33 does not require such notice.

Furthermore, this Court’s Scheduling Order put Proctor on notice that he

was limited to 30 interrogatories. He knew he could not exceed the limit



2
 The Court does not address whether a party may object to discrete subparts that render an interrogatory
vague, ambiguous, or otherwise improper. The Court only addresses the use of discrete subparts in
calculating the limit on the number of interrogatories that a party may ask in a given case.
                                           Page 5 of 11
and he knew discrete subparts counted separately toward the maximum of

30. Finally, the Court decides whether interrogatories contain discrete

subparts, not the parties.3 Safeway did not waive its objections to

Interrogatories 19 through 25 as exceeding the limit of 30 interrogatories.

       In deciding whether an interrogatory contains discrete subparts under

Rule 33, the Court must determine whether an interrogatory seeks a single

set of information, or distinct and separate sets of information. The

analysis is fact-specific to the interrogatory and the context of the case.

Many courts determine the primary theme or primary question posed in an

interrogatory, and then analyze whether a subpart seeks details responsive

to the primary question or distinct from the primary question. See

Synopsis, Inc. v. Atoptech, Inc., 319 F.R.D. 293, 294-98 (N.D. Cal. 2016);

Erfindergemeinschaft Uropep GbR v. Eli Lilly & Co., 315 F.R.D. 191, 194-

97 (E.D. Tex. 2016) (and cases cited therein for an extended discussion of

this topic); Kendall v. GES Exposition Services, Inc., 174 F.R.D. 684, 685-

86 (D. Nev. 1997) (discussing the primary question analysis); Advisory

Committee Notes to 1993 Amendments to Fed. R. Civ. P. 33, 146 F.R.D.

401, 675–76 (1993); 8B Charles Allen Wright, Arthur R. Miller & Richard L.


3
 The Court would not have ruled on the merits of an objection to discrete subparts in Interrogatories 6
and 10 because Safeway did not claim that Proctor exceeded the maximum of 30 at that time. The Court
would have ordered Safeway to answer without reaching the merits of such premature objections. The
Court does not give advisory opinions.
                                           Page 6 of 11
Marcus, Federal Practice and Procedure (Wright & Miller), § 2168.1, at 39-

40 (2010) (discussing primary theme analysis).4 Some courts also analyze

the grammar of the interrogatory to determine whether a subpart

grammatically can stand on its own as a separate and independent

question. See Kendall, 174 F.R.D. at 686. All these methods seek to

determine whether an interrogatory seeks a single set of information or

distinct and separate sets of information, “[U]ltimately the issue turns on a

case-by-case assessment of the degree to which the subpart is logically

related to the primary question in the interrogatory, as opposed to being

separate and distinct.” Erfindergemeinschaft, 315 F.R.D. at 197. The

Court examines Interrogatories 6, 10, 12, and 18 considering these

principles. The Court has carefully considered each party’s arguments that

disagree with the Court’s conclusions and finds them unpersuasive.

Interrogatory 6

        6.      Identify the approximate relative prescription sales and
                claims volume (as a percentage of overall total sales and
                claims across all banners on an annual basis) of those
                stores for which: data was stored in (a) the "compliance
                databases" known as RXHR2 and RXDB, (b) in the
                "McKesson Acert" database, (c) in the corporate-hosted
                live PDX server, and (d) in none of the databases
                identified in (a) through (c).

4
  The cases also discuss interrogatories that ask for “facts, documents, and witnesses” related to an issue
in a case. Many courts treat the “facts, documents, and witnesses” request as three discrete subparts.
See Synopsis, Inc., 319 F.R.D. at 296-98. The interrogatories at issue in this case do not contain
requests for “facts, documents, and witnesses,” so this issue does not arise here.
                                            Page 7 of 11
First Set, Answer to Interrogatory 6. The primary question of this

interrogatory asks for the approximate prescription sales and claims

volumes of stores. The subparts (a) through (d) identify where to locate the

information sought. The subparts are related to the primary question.

Interrogatory 6 is one interrogatory for purposes of the 30-interrogatory limit

in the Scheduling Order.

Interrogatory 105

          11.     Identify and describe all efforts you made to set, charge,
                  or report different Usual & Customary or Negotiated Price
                  values in different pharmacy transactions involving the
                  same National Drug Code (“NDC”) at any given time; and,
                  identify the contractual, statutory, or regulatory basis for
                  any such efforts.

Second Set, Answer to Interrogatory 11.

          The parties agree that Interrogatory 10 asks two distinct questions.

The primary question seeks information on Safeway’s efforts to set, charge,

and report certain prices. The last clause asks for the contractual,

statutory, or regulatory basis for the action. The last clause does not ask

for details or additional information about the effort or process to set prices.




5
    Safeway erroneously identified Interrogatories Nos. 10 and 11 as Interrogatories Nos. 11 and 12.


                                              Page 8 of 11
The last clause asks a separate question. Interrogatory 10 is two distinct

interrogatories for purposes of the 30-interrogatory limit.

Interrogatory 12

      12.   Describe how to conclusively identify price overrides in
            the PDX transaction data produced to Relator from the
            RXHR2 database. If this Interrogatory cannot be
            answered by reference to a discrete field identifying price
            overrides, describe the methodology by which price
            overrides can be identified in the RXHR2 data produced
            by Safeway to Relator. If the methodology described
            identifies an approximate number of overrides, rather than
            a firm, conclusive number, please indicate why this is so.

Third Set, Answer to Interrogatory 12.

      Interrogatory 12 is a single interrogatory. The primary question asks

how to identify price overrides conclusively in certain transactions called

“PDX” from a specific database produced in discovery called “RXHR2.”

The second sentence provides additional explanation of the information

sought. The sentence asks for either the specific field in the database that

has the information or the methodology methods to identify the price

overrides from the data base. The last sentence asks why the price

overrides cannot be conclusively identified from the data produced in

discovery, if the available methodology cannot provide conclusive

identification. The entire question seeks information necessary to

manipulate the RXHR2 database to secure relevant information about price

                                 Page 9 of 11
overrides. The inquiries are logically related to the primary question and

are a single interrogatory for purposes of the 30-interrogatory limit.

Interrogatory 18

18.   Identify by store number, date range, and Discount Program every
      time You submitted any price match prices, $4 generic program
      prices, membership club or membership club price match prices, 10%
      off brand prices, 20% off generic prices, or any other Discount
      Program prices as Your U&C price to any GHP payers, including
      State Medicaid Programs, Tricare, FEP or Medicare Part D plans.

Fourth Set, Answer to Interrogatory 18.

      Interrogatory 18 asks a single interrogatory. The interrogatory asks

the primary question of the identification of every time Safeway reported a

discount price as its Usual and Customary (U&C) price to a federal

government third-party payor. All the clauses in the interrogatory seek

details related to this single question. The first set of clauses ask for details

about the store, date, and discount program; the second set of clauses ask

for details about the specific type of discount program reported as

Safeway’s U&C price; and the last set of clauses asks for details about the

specific federal government third-party payor to which Safeway reported a

discount price as its U&C price. Interrogatory 18 is a single interrogatory

for purposes of the 30-interrogatory limit.

      Proctor, therefore, has propounded 26 interrogatories on Safeway,

including the two discrete subparts in Interrogatory 10. Safeway has
                                Page 10 of 11
answered or agreed to answer Interrogatories 1 through 18. The parties

agreed and the Court ordered a limit of 30 interrogatories. Proctor has not

reached that limit as the Court has determined only 26 interrogatories have

been propounded by Proctor. Safeway’s objections to Interrogatories 19-

25 as over the 30-interrogatory limit is overruled. This Court orders

Safeway to answer Interrogatories 19-25.

     THEREFORE, IT IS ORDERED that Relator Thomas Proctor’s

Motion to Compel Answers to Interrogatories 19 Through 25 (d/e 115)

(Motion) is ALLOWED. This Court orders Safeway to answer

Interrogatories 19-25 by December 7, 2018.

ENTER: November 14, 2018


                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                               Page 11 of 11
